Citation Nr: 1326853	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss, to include as secondary to right ear hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to December 1968, August 1972 to January 1973, January 1973 to June 1973, June 1973 to November 1974 and January 1975 to December 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for left ear hearing loss was last denied by the RO in a July 2002 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit.

2.  Evidence pertaining to the Veteran's left ear hearing loss received since the July 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied entitlement to service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the July 2002 rating decision is new and material, and the Veteran's claim for service connection for left ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for Left Ear Hearing Loss

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2012).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The United States Court of Appeals for Veterans Claims (Court) recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that a claim for service connection for left ear hearing loss was originally denied in an April 1996 rating decision.  The Veteran did not complete a timely appeal and subsequently, the decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The Veteran sought to reopen his claim again in September 2001, but the issue was denied in a July 2002 rating decision.  The Veteran did not complete a timely appeal and subsequently, the decision became final.  Id.  As such, the Veteran's claim for service connection for left ear hearing loss may only be opened if new and material evidence is received.  

In this instance, since the July 2002 decision denied the claim on the basis that there was no medical evidence of current left ear hearing loss, as defined by 38 C.F.R. § 3.385, the Board finds that new and material evidence would consist of evidence of a current left ear hearing loss, as defined by 38 C.F.R. § 3.385. 

Under 38 C.F.R. § 3.385, medical evidence of current hearing loss requires a showing that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Evidence received since the July 2002 decision consists of numerous records and documents.  Specifically, the Veteran was afforded a VA audiological examination in May 2010.  Results indicated that the Veteran's left ear hearing loss currently meets the requirements of 38 C.F.R. § 3.385.

In light of the May 2010 VA examination results, the Board finds that the evidence received since the July 2002 decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a); Shade, supra.  Accordingly, the claim of entitlement to service connection for left ear hearing loss is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss; to this extent, the appeal is granted.


REMAND

The claim of entitlement to service connection for left ear hearing loss has been reopened.  In light of the evidence presented, additional development is necessary.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran was afforded a VA examination in May 2010 and was diagnosed with left ear sensorineural hearing loss.  A medical opinion was obtained in July 2010.  The examiner opined that the Veteran's left ear hearing loss was not caused by or a result of military related acoustic trauma as the left ear was well within the normal range at military separation and there was no evidence of left hearing loss noted in the service treatment records.  The Board finds this opinion to be inadequate and a remand is necessary to obtain an addendum opinion.  

The absence of documented hearing loss in service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The VA may not simply disregard lay evidence because it is unaccompanied by medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Furthermore, the Board notes that the Veteran has been granted service connection for right ear hearing loss and bilateral tinnitus.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, an addendum opinion should also be obtained regarding whether the Veteran's service-connected right ear hearing loss or tinnitus caused or aggravates his left ear hearing loss.  

In addition, any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Return the claims file and a copy of this Remand to the VA examiner who offered the July 2010 VA opinion.  If the July 2010 examiner is not available or cannot offer the requested opinions without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his left ear hearing loss.  

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology of his bilateral hearing loss, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's left ear hearing loss had its onset during service or is in any other way causally related to his active service;

b)  that the Veteran's left ear hearing loss is proximately due to or aggravated (an increase in severity beyond natural progression) by his right ear hearing loss; and,

c)  that the Veteran's left ear hearing loss is proximately due to or aggravated (an increase in severity beyond natural progression) by his tinnitus.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The RO should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


